DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.






Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tamura (EP 3 470 262).
Regarding Claim 1, Tamura discloses a work vehicle comprised of a driver's step 17; a driver's seat (see Fig. 1) disposed further rearward than the driver's step and between rear traveling units 2 on left and right sides; a steering wheel 10 disposed in front of the driver's seat; fenders 12 on the left and right sides that cover upper portions of both the rear traveling units; a boarding section 14 that enables boarding to and deboarding from the driver's step at a position on a front side of at least one of the fenders; and a gripping portion 15, 19 that is provided on a forward portion of the boarding section and is graspable to a driver when boarding and deboarding, wherein the gripping portion is configured in an inclined posture that is positioned further forward toward the outward side of the seating area and boarding section (see Fig. 2).
Regarding Claim 2, the grip portion 15, 19 extends up from a floor protective member 27.
Regarding Claim 3, the gripping portion includes: a horizontal gripping body 19 (see Fig. 4) horizontally or substantially horizontally disposed in an inclined posture that is positioned further forward toward the outward side of the boarding section in a plan view; and a vertical gripping body 20 which continues to an end portion of the horizontal gripping body on the outward side of the vehicle body, and wherein the vertical gripping body is connected to the foot guard 27 in a position, where the vertical gripping body extends along a vertical direction.
.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612